Exhibit 32-1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 (18 U.S.C. SECTION1350) In connection with the accompanying Quarterly Report of ERHC Energy Inc. (the “Company”) on Form10-Q for the period ended June 30, 2012 (as filed with the U.S. Securities and Exchange Commission on the date hereof,the “Report”), I, Peter Ntephe,Chief Executive Officer, hereby certify that to my knowledge: The Report fully complies with the requirements of Section13 (a) or 15(d) of the Securities Exchange Act of 1934, as amended; and, The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Peter Ntephe August 8, 2012 Peter Ntephe Chief Executive Officer
